DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 06/30/2022, has been entered. Claims 1-9, 11, and 14-15 are cancelled. Claims 10, 12-13, and 16-18 are pending. The previous 112b rejection of claim 18 is withdrawn due to amendment. Applicant’s arguments regarding claims 10, 12-13, and 16-18 have been fully considered but are unpersuasive.
On page 4 of the response, applicant argues that the Horaguchi cotton swap is required to have a cotton lump portion and is supposed to be used with cleaning liquid sufficiently absorbed in the cotton lump. Applicant further argues that the Horaguchi cotton swap acts to prevent the extraction, while the tools of Mackay need to extract the wiped and collected ATP from the wiping member. In response, the examiner firstly notes that cleaning liquid is not required for the operation of the device of Horaguchi. Horaguchi merely discloses that if cleaning liquid is used, the cotton lump would exhibit good absorption. Indeed, the actual invention itself of Horaguchi does not contain cleaning liquid. The device of Horaguchi is merely taught as being usable with cleaning liquid. The broader disclosure of Horaguchi is directed to a device for precision instrument cleaning which has enhanced wiping performance due to the micro fiber cloth (i.e. the improved wiping performance is not due to a cleaning liquid). Secondly, the examiner notes that Mackay explicitly teaches that various other types of cleaning elements may be used in their device ([045], [059]) and that a cleaning solution may be used ([047]). Thus the examiner finds the combination reasonable and functional. Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Objections
Claim 12 is objected to because of the following informalities: In claim 12, line 3, “a bag shape” should read “the bag shape”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (WO 2014138043 A1, prior art of record) in view of Horaguchi (JP 2010000410 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 10:Mackay teaches a tool for measuring cleanliness of an interior of an endoscope channel (title, abstract, [0002]), comprising:
a filament (FIG. 1 - 110) having a thickness enabling said filament to be inserted into said endoscope channel; and 
a wiping member (FIG. 1 - 130; FIG. 2 - 120; FIG. 5 - 160) attached to the tip of said filamentMackay fails to teach:
the wiping member being a cloth containing ultrafine fibers
wherein the wiping cloth is formed into a bag shape by welding at a periphery of the wiping cloth and attached such that a welded portion is located inside the bagHoraguchi teaches:
the wiping member (FIGS. 1-3 - 3) being a cloth containing ultrafine fibers (abstract; page 2, third to last paragraph which discusses “ultrafine fiber” and the dtex)
wherein the wiping cloth (3) is formed into a bag shape by welding at a periphery of the wiping cloth and attached such that a welded portion is located inside the bag (page 2, third to last paragraph through page 3, third paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wiping member of Horaguchi in the device of Mackay to improve wiping performance (e.g. Horaguchi - page 2, third paragraph). Additionally / alternatively, the wiping member of Horaguchi is an art-recognized equivalent to the wiping member(s) of Mackay. Mackay teaches that many different types of wipers / cleaning elements may be used with their invention ([0042]-[0045], [0059]).
Regarding claim 12:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein said wiping cloth (3) is a rectangularly cut piece folded in two and closed at a periphery thereof except an open end to be in a bag shape (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 13:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.Mackay also teaches:
wherein said wiping cloth is cleaned (e.g. FIG. 6; [0006], [0047]-[0048], [0052], etc.)
Regarding claim 16:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein said wiping cloth includes said ultrafine fibers having a fineness of 0.01 to 2.0 dtex (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 17:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.Mackay also teaches (FIG. 1):
wherein said filament (110) is composed of a synthetic fiber monofilament(s) (e.g. [0033])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (WO 2014138043 A1, prior art of record) in view of Horaguchi (JP 2010000410 A, prior art of record - all citations are to the previously provided English translation) and further in view of O’Connor (US 20050084842 A1, prior art of record).Regarding claim 18:Mackay and Horaguchi teach a device comprising the tool for measuring the cleanliness of the interior of an endoscope channel according to claim 10 (see claim 10 rejection above).Mackay fails to teach:
a wrapping bag, wherein said tool is stored in said wrapping bagO’Connor teaches:
a wrapping bag, wherein said tool is stored in said wrapping bag ([0078])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage bag of O’Connor in the device of Mackay to yield increased accuracy and reduced contamination. By pre-cleaning / sterilizing the tool and storing it in a sterile packaging, it is ensured that the tool is cleaned properly and ready for use, without requiring the user to clean/sterilize the tool themselves, thereby increasing accuracy and reducing contamination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856